Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 11/29/21.
Claims 19-34 are pending in the application.


Response to Arguments
35 USC 101:
Applicant’s arguments with respect to claims 19, 20, 33, and 34 have been considered and are persuasive.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Larsen on 12/14/21.



34.          (Currently Amended) An air conditioner controller for controlling a radiative air-conditioning equipment which cools or heats space separated from indoor space by a radiation panel, with an air conditioner, so as to cool or heat the indoor space by a radiation effect of the radiation panel, the controller comprising:
                circuitry including:
a first input configured to receive, from a sensor that measures temperature of the indoor space, indoor environment data indicating temperature of the indoor space; 
a first memory configured to collect instances of the indoor environment data;
a second input configured to receive, from a sensor that measures temperature of the radiation panel, panel temperature data indicating temperature of the radiation panel; 
a second memory configured to collect instances of the pane temperature data;
                a third memory configured to accessibly store panel characteristics data indicating characteristics of the radiation panel; 
a fourth memory configured to accessibly store device characteristics data indicating characteristics of the air conditioner; 
a processor configured to determine a time-series pattern of a heat quantity to be processed by the air conditioner, based on the panel characteristics data, the device characteristics data, the collected indoor environment data, and the collected panel temperature data, and to generate an operation instruction for operation of at least one of a fan, a compressor, and a heat exchanger of the air conditioner based on the determined time-series pattern; and
                an output configured to transmit to the air conditioner the operation instruction, the operation instruction causing  [[, ]]to cool or heat the space separated from the indoor space, wherein 
                                the processor is further configured to determine a target temperature of the radiation panel in accordance with: 
a target temperature of the indoor space, 

the characteristics indicated by the panel characteristics data; and 
the processor configuration to determine the time-series pattern includes configuration to: 
calculate a sum of the heat quantity to be processed by the air conditioner based on a difference between the determined target temperature of the radiation panel and the temperature indicated by the panel temperature data, 
set a plurality of candidates for the time-series pattern to match the calculated sum, 
calculate, for each candidate of the plurality of candidates, a coefficient of performance corresponding to the characteristics indicated by the device characteristics data, and 
choose one candidate from the plurality of candidates based on the calculated coefficient of performance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117